McAdam, J.
The plaintiff, accompanied by his wife, on April 11, 1895, went to the defendant’s bank, and a deposit of $500 was then made in said bank in the wife’s name. Subsequently other deposits were made and certain moneys withdrawn, so that on September 16, 1900, there was left a balance to the wife’s credit of $1,525.65. On the last-named date she died, leaving her surviving her husband, the plaintiff, and three minor children. The plaintiff now sues the bank to recover said balance on the ground that the moneys deposited were his earnings, citing Beaver v. Beaver, 117 N. Y. 428, and Orr v. McGregor, 7 N. Y. St. Repr. *36150, to sustain his right of action. In those cases the persons in whose names the accounts were opened had nothing whatever to do with opening the accounts and no knowledge of the transactions at the time; hence neither a gift nor a trust necessarily followed in their favor. In this instance, however, the wife accompanied her husband to the bank when the account was opened, and, as a condition of opening it, she was required to and did subscribe to the by-laws of the bank, one of which (art. 11, § 3) provides that “ on the decease of any depositor the amount standing to the credit of the deceased shall be paid to his or her legal representatives ”. Under the circumstances, the plaintiff is as much bound by this by-law as the depositor herself, it being the condition on which the deposit was received. See Howard v. Windham Co. Sav. Bank, 40 Vt. 597. The entries in the hooks of the defendant and in the pass-book of the depositor, and the by-laws, which are signed by the depositor, constitute the contract between the parties and the hank. Clearly a judgment in favor of the plaintiff would leave the hank open to an action by the legal representatives of the depositor, who are not parties to the record, and cannot he concluded by any adjudication made here. It follows, therefore, that the plaintiff has misconceived his remedy, and there must be judgment for the defendant.
Judgment for defendant.